LyoN, J.
The facts in this case are the same as in Knox v. Lycoming Fire Ins. Co., supra.
At the trial the parties stipulated that all of the material allegations of the complaint are true, and submitted the cause *681upon the single question of fraudulent concealment of facts by the plaintiff. That question was tried by the court, without a jury, on the testimony which had been given on the same question in the other case. The issue was found against the plaintiffs. On the same testimony we held in the other case that the finding was erroneous. It must be held so here.
By the Court.— Judgment reversed, and cause remanded with dh’eetions to the circuit court to give judgment for the plaintiffs for the relief demanded in the complaint.